MINISTERIO DE ENERGÍA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería,
Ingeniero Guillermo Shinno Huamaní, identificado con Documento Nacional de Identidad N*
09164217, autorizado por el artículo 13* del Reglamento de la Ley N* 27623, aprobado por
Decreto Supremo N* 082-2002-EF, a quien en adelante se le denominará “EL ESTADO”, y,

(ii) PERU MINERALS S.A.C., identificada con R.U.C. N”* 20523276957, con domicilio
en calle Berlin N* 1436, distrito de Miraflores, provincia y departamento de Lima, representada
por su representante señorita Jessica Salazar Deyra identificada con D.N.I. N* 10632973;
según poder inscrito en el Asiento C00004 de la Partida N* 12368503, del Registro de
Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los
Registros Públicos - SUNARP, a quien en adelante se le denominará "EL INVERSIONISTA”,
en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo |!!.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3, Mediante Decreto Supremo N” 082-2002-EF, de fecha 18 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 18 de abril de 2011, la suscripción del Contrato de
Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA; Objeto del Contrato
Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas,
CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:
MINISTERIO DE ENERGÍA Y MINAS

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 3' 206,010.00 (Tres Millones Doscientos Seis Mil Diez
y 00/100 dólares americanos), a ejecutarse desde el mes de noviembre de 2011 hasta junio
de 2012.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N*” 467-2011-MEM/DOM, publicada en el Diario Oficial El
Peruano el 31 de octubre de 2011, la misma que como Anexo ll forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.

6.2. La extinción de las concesiones mineras a las que se refiere el numeral 1.1 de la
cláusula primera del presente documento.
MINISTERIO DE ENERGÍA Y MINAS
CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, alos 14 días del mes de noviembre de dos mil once.

EL INVERSIONISTA
[002518

pozo [aeze
aso e — [oooe soueIendsoy Á SOPA SONES
"sOJUSLURdUJE2 ap UOISOruIsUco 8) Á LOLORIOIÓAS 8D SSpepIanoe
ey sed souese09u SONSUIUI Á sapuereu “odia "eueupibeu puesiad ap eodeuss, |

pra isep |aos'poz 818'09 ergos  [aygos  fergos [egos  [ergos estr fergios  [8r3'o9

a . . . , , , : , y esouu ugosio¡de ap sopepmpe 5el
[bb 4'POL 1995'RL 260'EL 1250'EL e60'EL |£80'8L 260'EL |£60'L 1981'92 260) 260€) Lo OPBZIRA Ocinde A euBUIMbeu ep UoIseredas Á ojueILuIuapUe “uo2oadsul ep sotorss|

sou!
oostvy — foostee fos fowes  [ooss  [oows  [omws  [oos8s  [oozb [cos  |oos's úgioesojdxo E] op sepopiaioe se; mue oupseosu odnibe Á ssueunber ap opoiresop|

A opewe 'omugosu A couneja el1smpul efejuou 'uoInansuos '0yesIp ep sonas]

"6x6 LQIOBSOIdxa OP SAPEPIAIOE Sa
lIOnsuoo 'ELOSISE Op OI9IM195|
¡2 Aaa ep 010/95!

[azesze  [zastesz [0005 ooo — [ooo foo06  [aigior [eorós fees [6oe'os  [6ae'ss

[os0'oar —— [uoo'ozr
TT

poo'oy |oo0'oz  |000'0z.
[arstszz [eratszz

[osrese _ [oestest. (3
[000 ZE , > , , “sopeLiodsus1osas|
poor foco» 900? 1000> — odmba a sajeejes ueos cÁ souobgur Op Jesoudsaynu Lopera, ep sopyues,
[Ssvezr retos [eze tos (emsno1ed oyo) eSI8n9l UQDEINSsa ap Á SUNUEeIp UQDEIOUSd ep BOo1MOS|
[00025 CE Tes/esue SANGUI) SO0LInboed Á S00/511088 SOLIS

00 A a EA o

'so0sppoal A sooypabodo |

sezzze faro'ezr

:SOLDIANAS

O Uopebongu ap sojezede A souauruIsur Sep 507] 0000'08:P108,
o ES]

axdaoxe) ¡epedse o varpo ugnedoreu esed sojesede A soquaWrasu| 00'00'0Z v106
y ero Ue Nue

6 ¡6861 BuIMpou Sp sonczelogs; eued o souLoIuy SOuebO ep calpe

uauEX "90198 0 Bunmulgrs erjeifojo; eJed sajejoados sereweo| 0990 YE 9905
p0sz  feose  [wose uepeopad o pepues sed sapouome seuonseo|_00'00'02 20/89
, : , (855g 1 205% e erro oueJar PuUnBU eByes ves [eye] sed
poo peon [eo0e | os seperquesue 'ugiseiduoo 40d opipuenue ep nop sersuonueo| 010112: b0L8

o SO sono 1 uSBsun "zon ap Upneouehe
0 upIstusuen Á uotssenuoo "upiodeas! ey exed soreuede Spuep sOTÍ 0006294158

1eLueg ap ejuesedo eued uo) sejyn seusop SOY] 00'06E) ¿028
"EAIY US O SOPEa y SOWOY 6P UOSEIONOg Ed sesonH Seg] 00'00'08 8222
peounfes ep sossep] 00'00 0/'80s9
US S9I0sd SP EAIEISIA EIBJUN 109 OPezIE9| 00'00-01-4079

ajejs[s|=

(soueopeuy selejpg uz)
ZLOZ 30 OINNF Y +10Z JYAMNZIAON 30
- NOIO0VHO"1dX3 NA SINOISHSAN! 30 VAVYUDONOYO
TVS STVYS3NIN NYId

, 1 OXANV ,
L BIENES

SUBPARTIDA

ANEXO Il

LISTA DE BIENES Y SEVICIOS QUE TIENEN DERECHO A LA DEVOLUCIÓN DEL IGV E IPM

PERÚ MINERALS S.A.C.

DESCRIPCION

SS

1

CS

NON NY a a
350233 2o

23

30
31
32
33
34
35
36
37
38
39
40
ata
US
te Ns

NACIONAL
2508.10.00.00
3824.90.60.00
3926.90.60.00
6401.10.00.00
6506.10.00.00
7228.80.00.00
7304,22.00.00
7304.23.00.00
8207.13,10,00
8207.13.20.00
8207.13.30.00
8207.13.90.00
8207.19.10.00
8207.19.21.00
8207.19.29.00
8207.19.30.00
8207.19.80.00
8207.90.00.00
8430.41.00.00
8430.49.00.00
8431.43.10.00
8431.43,90.00
8517.61.00.00

8517.62.90.00

8523.40.22.00
8523.40,29.00

8704.21.10.10
8705.20.00.00
9006.30.00.00

9011,10.00,00
8011.20.00.00
9012.10.00,00
9014.20.00.00
9014.80.00,00
9015.10.00.00
9015.20.10.00
9015.20.20.00
9015.30.00.00
9015.40.10.00
9015.40.90.00
9015.80.10.00
$015.80.90.00
9015.90,00.00

29020.00,00.00

9027 30.00.00

Se

BENTONITA.

PREPARACIONES PARA FLUIDOS DE PERFORACIÓN DE POZOS ("LODOS”).
PROTECTORES ANTIRRUIDOS DE MATERIA PLÁSTICA.

CALZADO CON PUNTERA METÁLICA DE PROTECCIÓN.

CASCOS DE SEGURIDAD.

BARRAS HUECAS PARA PERFORACIÓN DE ACEROS ALEADOS O SIN ALEAR.
TUBOS DE PERFORACIÓN DE ACERO INOXIDABLE.

LOS DEMÁS TUBOS DE PERFORACIÓN.

TRÉPANOS Y CORONAS CON PARTE OPERANTE DE CERMET.

BROCAS CON PARTE OPERANTE DE CERMET.

BARRENAS INTEGRALES CON PARTE OPERANTE DE CERMET.

LOS DEMÁS ÚTILES CON PARTE OPERANTE DE CERMET.

TRÉPANOS Y CORONAS EXCEPTO DE CERMET.

BROCAS DIAMANTADAS EXCEPTO DE CERMET.

LAS DEMÁS BROCAS EXCEPTO DE CERMET Y DIAMANTADAS.

BARRENAS INTEGRALES.

LOS DEMÁS ÚTILES INTERCAMBIABLES DE PERFORACIÓN Y SONDEO.

LOS DEMÁS ÚTILES INTERCAMBIABLES.

LAS DEMÁS MÁQUINAS DE SONDEO O PERFORACIÓN AUTOPROPULSADAS.
LAS DEMÁS MÁQUINAS DE SONDEO Y PERFORACIÓN EXCEPTO AUTOPROPULSADAS.
BALANCINES.

LAS DEMÁS PARTES DE MÁQUINAS DE SONDEO O PERFORACIÓN DE LAS SUBPARTIDAS 8430.41 U 8430.49
ESTACIONES BASE

LOS DEMÁS APARATOS PARA LA RECEPCIÓN, CONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN DE VOZ,
IMAGEN U OTROS DATOS.

SOPORTES ÓPTICOS GRABADOS PARA REPRODUCIR IMAGEN O IMAGEN Y SONIDO,
LOS DEMÁS SOPORTES ÓPTICOS GRABADOS.

CAMIONETAS PICK-UP DE ENCENDIDO POR COMPRESIÓN, ENSAMBLADAS CON PESO TOTAL CON CARGA
MÁXIMA INFERIOR O IGUAL A 4.537 T.DIESEL.

CAMIONES AUTOMÓVILES PARA SONDEO O PERFORACIÓN.

CAMARAS ESPECIALES PARA FOTOGRAFÍA SUBMARINA O AÉREA, EXAMEN MÉDICO DE ÓRGANOS INTERNOS
O PARA LABORATORIOS DE MEDICINA LEGAL O IDENTIFICACION JUDICIAL,

MICROSCOPIOS ESTEREOSCOPICOS.

LOS DEMÁS MICROSCOPIOS PARA FOTOMICROGRAFÍA, CINEFOTOMICROGRAFÍA O MOCROPROYECCIÓN.
MICROSCOPIOS, EXCEPTO LOS ÓPTICOS, DIFRACTÓGRAFOS.

INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN AÉREA O ESPACIAL (EXCEPTO LAS BRÚJULAS).

LOS DEMÁS INSTRUMENTOS Y APARATOS DE NAVEGACIÓN.

TELEMÉTROS.

TEODOLITOS.

TAQUÍMETROS.

NIVELES.

INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA, ELÉCTRICOS O ELECTRÓNICOS.

LOS DEMÁS INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA EXCEPTO ELÉCTRICOS O ELECTRÓNICOS.
LOS DEMÁS INSTRUMENTOS Y APARATOS ELÉCTRICOS O ELECTRÓNICOS EXCEPTO DE FOTOGRAMETRÍA.
LOS DEMÁS INSTRUMENTOS Y APARATOS EXCEPTO ELÉCTRICOS O ELECTRÓNICOS.

PARTES Y ACCESORIOS.

LOS DEMÁS APARATOS RESPIRATORIOS Y MÁSCARAS ANTIGÁS, EXCEPTO LAS MÁSCARAS DE PROTECCIÓN
SIN MECANISMO NI ELEMENTO FILTRANTE AMOVIBLE.

ESPECTRÓMETROS, ESPECTOFOTÓMETROS Y ESPECTRÓGRAFOS QUE UTILICEN RADIACIONES ÓPTICAS (UV,
VISIBLES, IR).

LOS DEMÁS INSTRUMENTOS Y APARATOS PARA MEDIDA O CONTROL DE TENSIÓN, INTENSIDAD, RESISTENCIA
O POTENCIA, SIN DISPOSITIVO REGISTRADOR.

ll. SERVICIOS

a) Servicios de Operaciones de Exploración Minera
- Topográficos y geodésicos

Geológicos y geotécnicos (incluye petrográficos, mineragráficos, hidrológicos, restitución fotogramétrica, fotografías
- aéreas, mecánica de rocas)

- Servicios geofísicos y geoquímicos (incluye ensayes)

- Servicios de perforación diamantina y de circulación reversa (roto percusiva)

- Servicios asrotopográficos

- Servicios de interpretación multiespectral de imágenes ya sean satelitales o equipos aerotransportados
- Ensayes de laboratorio (análisis de minerales, suelos, agua, etc)

- b) Otros Servicios Vinculados a las Actividades de Exploración Minera

- Servicio de alojamiento y alimentación del personal operativo del Titular del Proyecto

Servicio de asesoría, consultoría, estudios lécnicos especiales y auditorias destinados a las actividades de exploración
- minera

Servicios de diseño, construcción, montaje industrial, eléctrico y mecánico, armado y desarmado de maquinarias y equipo
- necesario para las actividades de la exploración minera

Servicios de inspección, mantenimiento y reparación de maquinaria y equipo utilizado en las actividades de exploración
- minera

- Alquiler o arrendamiento financiero de maquinaria, vehículos y equipos necesarios para las actividades de exploración.
Transporte de personal, maquinaria, equipo, materiales y suministros necesarios para las actividades de exploración y la
- construcción de campamentos

- Servicios médicos y hospitalarios

- Servicios relacionados con la protección ambiental

- Servicios de sistemas e informática

- Servicios de comunicaciones, incluye comunicación radial, telefonía satelital
- Servicios de seguridad industrial y contraincendios

- Servicios de seguridad y vigilancia de instalaciones y personal operativo

- Servicios de seguros

- Servicios de rescate, auxilio

452604 Y NORMAS LEGALES Li ir dit
Decrelo Supremo N* 001-2011-DE, de fecha 29 de marzo. : el artículo 80 de |: de Contratacionei del
ee pm la Ley N! 20828 - Loy de Presupuesto del Sector o or oo islativo N* 1017,

Penales: Lima - Buenos Aires (ARGENT
US$. 10.002 personas Inc A)

US$. 200.00 x días x 2 personas

or al Frontdents del Conaajo de Mis y
porel Ministro de Defensa. y
: Registrase, comuniquese y publíquese.
'OLLANTA HUMALA TASSO A
Presidente Constitucional de la República
SALOMÓN LERNER GHITIS
Presidente del Consejo de
DANIEL MORA ZEVALLOS
Ministro de Defensa

710883-8

: ECONOMIA Y E

RESOLUCIÓN SUPREMA
N' 074-2011-EF

Lima, 29 de octubre de 2011
CONSIDERANDO:

. dispone que los miembros. del 7

del aprobada
el Decreto Legislativo N' 1017 y el de
> Oronició y Funciones al Organo Super e

Directivo serán

mediante Resolución Suprema refrendada

por el Ministro de Economía y Finanzas por un pertodo
Que, la Resolución Suprema N* 052-2011-
a o a da aa cootó la

y
ta Ley de Contrataciones

Artículo 2- La presente Resclución Suprema será
refrendada por el Ministro de Economía y Finanzas.
* Registresa, comuníquese y publíquese

OLLANTA HUMALA TASSO
Presidente Constitucional de la República

LUIS MIGUEL CASTILLA RUBIO
Ministro de Economía y Finanzas

7106834

Y MINAS

Aprueban lista de bieneé y servicios

adquisición otorgará derecho
a devolución del IGV e Impuesto de
Promoción Municipal a favor de PERU
MINERALS 8.A.C., durante la fase de

3

RESOLUCIÓN MINISTERIAL
N' 467-2011-MEMIDM

Lima, 26 de octubre de 2011
CONSIDERANDO:
otorgará el derecho a la devolución del inpuesto General a FUBPARTDA yr
las Ventas e Impuesto de Municipal, durante la RACIONAL Pere
: 28 5ROS200000 CAMIONES AUTOMÓVILES PARA SONDEO O ]
"238 2011-EFM fecha emitió 3 200000 PARA!
N + 501 de cta 2 de Jl da 201 e. 'OAÉREA, EXAMEN MÉDICO DE ÓRGANOS INTERNOS
Pera empresa PERU MINERALS S.A.C. considerando Pi rl Emo
presentada por la citada 30  3011,10.00.00  MICROSIDOPIOS ESTEREOSCOPICOS.
Eon e scdelos sprubados porel Decreto Supremo N" 150- 3 B0120.00.00 O O TOMCROCRIFA,
Con la opinión favorable de la General de — [32 aozromoo MICROSCOPIOS. EXCEPTO LOS ÓPTICOS,
Minería del Ministerio de Energía y DIFRACTÓGRAFOS.
De conformidad con lo di en el inciso c) del 33 SOT2D00 INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN AÉREA
artículo 6* del Reglamento de la Ley N* 27623, AS
por Decreto Supremo N* -EF y el lteral h) del 4 sow8000D0 LOS DEMÁS INSTRUMENTOS Y APARATOS OE
tere q glernto de Organización y Funciones $6 DOSAOIONO TELEMÉTROS.
visterio de Enorgl aprobado por Decreto QOLEZO: TEODOLITOS.
Supremo N? 031-2007-EM; E O OS.
: . $ GOI5SOI00) NIVELES.
SE RESUELVE: 9 OSADO ESTAMENTOS Y APARATOS DE FOTOGIAMETBÍ,
Artículo Único.- Aprobar la lista de bienes. y servicios ELÉCTRICOS O ELECTRÓNICOS.
cuya adquisición otorgará el derecho a la devolución del. [2 500 TOS Y APTOS DE
Impuesto General a las Ventas e In ELECTRÓNICOS:
a . A E mao Period
forma parte integrante de la presente 42 901509000 LOS DAS NESTRUMENTOS Y APARATOS EXCEPTO
stress, comuniquese o 43 BOISDULO00 PARTES Y ACCESORIOS.
Rey HERA y putllquesa. 4 ROO O A AP ERPRUTONOS MÁSCARAS
Ministro de Energía y Minas es mon “SIN MECANISMO NI ELEMENTO FILTRANTE AMOVIBLE.
: ESPECTRÓGRAFOS QUE UTILICEN RADIACIONES
“e sncoro Losa mo Y APARATOS PARA
LOS MEDIDA
! LISTA DÉ BIENES Y QUE TIENEN DERECHO ALA SSEMIROL DE TENSÓN NTOIGOND AEOSTCIGNO
'DEL IGV E lPM POTENCIA, SIN DISPOSITIVO REGISTRADOR. J
| . PERU MINERALS SAC. ]
o L BIENES ML SERVICIOS: ]
4 ÓN | Lab Sórvicios de Operaciones de Exploración Mera ——]
Ed 3 2:10.00.00 BENTONITA. y geotácnicos(Incluye petrográficos, mineragráficos,
E 2 BRMSOMOLO — PREPARACIONES PARA FLUIDOS 06 PERFORACIÓN DE - " resdiución fologramálrica, fotografías aéreas,
i 3 MZASOS0J0. PROTECTORES ANTIRRUIDOS DE MATERIA PLÁSTICA. + Servicios geofisicos y geoquímicos (Incluye ensayes)
; 4 $401.10.00.00 — CALZADO CON PUNTERA METÁLICA DE PROTECCIÓN. Servicios de perforación diamantina y de circulación reversa.
; 5 GB06AUM0M0  CASCOSDE SEGURIDAD. , 7 (roto percusiva)
: 6 728800000 SR PQ PERFORACIÓN DEACERO - Servicios:
IN 7 TIORZ200.%0  TUBOB DE PERFORACIÓN DEACERO INOXIDABLE. - polen iria pospeci de imágenes ya sean
¿ 8 TA0A2000 LOSDEMÁS TUBOS DE PERFORACIÓN. .
i 3 6207.13:1000  TRÉPANOS Y CORONAS CON PARTE OPERANTE DE Ñ a a a ls a a
A 10 E207.932000 — BROCASCONPARTE OPERANTE DE CERMET. Elpioración
ib M_ E207:13:30.00  BARRENAS INTEGRALES CON PARTE OPERANTE OE - ro de y alimentación del personal operativo
: t 2 E2071300.00 LOS DEMÁS ÚTILES COM PARTE OPERANTE DE CERMET. Servicio de asesoría, consultoria, estudios lácnicos especiales y
Í 13 8207.19.10.00 — TRÉPANOS Y CORONAS EXCEPTO DE CERMET. 7 quie dsenadosn ls achvados de exploración
i 14 8207:1921.00 - BROCAS DIAMANTADAS EXCEPTO DE CERMET. Servicios de diseño, montaje: eléctrico
! 45 8207:192006 LAS OEMÁS BROCAS EXCEPTO DE CERMET Y + y mecánico, 1 1 mado de Maquinarias y equipo
16 B207.19.30.00  BARRENAS INTEGRALES. y de maquinaria
1 47 8207198000 LOS DEMÁS (TES WTERCAMBMBLES DE * y equipo en tas achádades de
A 18 — B20/S0.0000 .LOSDEMÁS ÚTILES INTERCAMBIABLES, - e franco de magul aca vehiculos y
H 18 BAÑALOODO _ LAS DEMÁS MÁCIUINAS DE SONDEO O PERFORACIÓN de personal, maquinaria, equipo, materiales y
j ALTOPROPULBADAS. - . ds exploración
1 20 " MI0AB0000 LAB DEMÁS MÁQUINAS DE SONDEO Y PERFORACIÓN ba pecesarios para les actividades ,
O! EXCERTO AUTOPROPULSADAS. 'conslrucción .
pl 21 BAIALIOOO BALANCES, - Servicios mádicos y hospitalarios
pol 22 BA3143:90.00 _ LAS DEMÁS PARTES DE MÁQUINAS DE SONDEO O - Seniclos relacionados con La protección ambiental
po; * PERFORACIÓN DE LAS SUBPÁRTIDAS B430.41 U 843049 - Servicios de sisters e informática
po! 2 BSITSIOOIO ESTACIONES BASE, Servicios de comunicaciones, Incluyo comunicación radial,
A] 24 estr6L9000 - LOS DEMÁS APARATOS PARA LA RECEPCIÓN, : Pbro
io! CONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN DE -* Servicios de segir industrial y contraincendios
Ed VOZ, IMAGEN U OTROS DATOS.. seguidad y contral
| 2 88240200  SOPORTESÓPTICOS GRABADOS PARA REPRODUCIR .. Servicios de seguridad y vigilancia de instalaciones y personal
e IMAGEN O IMAGEN Y SONIDO. operalivo
1 26 8523402200  LOSIDEMÁS SOPORTES ÓPTICOS GRABADOS, - Servicios de seguros
j | 27 870421.10:10. CAMIONETAS PICICUP DE ENCENDIDO POR - Servicios de rescate, auxilo
COMPRESIÓN, ENSAMBLADAS CON PESQ TOTAL CON
CARGA MÁXIMA INFERIOR OIGUAL A 4.537 TOJEBEL. 710406-1

i .
ANEXO III

PERÚ MINERALS S.A.C.

CONCESIONES MINERAS

ITEM NOMBRE DE CONCESION CODIGO UNICO HECTAREAS
1 BACATA 630007309 300
2 SANTA ROSITA 2008 010653508 1000
VICTOADAL 010436008 500

MINISTERIO DE ENERGÍA Y MINAS
Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste la
Primera Adenda del Contrato de Inversión en Exploración que celebran el ESTADO
PERUANO, debidamente representado por el Director General de Minería, Ingeniero
Edgardo Elías Alva Bazán, identificado con Documento Nacional de Identidad N”
06984888, autorizado por el artículo 13” del Reglamento de la Ley N” 27623, aprobado
por Decreto Supremo N” 082-2002-EF y modificatoria, con domicilio en Av. Las Artes Sur
N* 260, San Borja, Lima, a quien en adelante se denominará el ESTADO; y, de la otra
parte, la empresa PERU MINERALS S.A.C. identificada con Registro Único de
Contribuyente N* 20523276957, inscrita en la Partida Electrónica 12368503 del Registro
de Personas Jurídicas, Zona Registral N* IX, Sede Lima, de la Superintendencia Nacional
de los Registros Públicos, con domicilio en Avenida EL Rosario N* 234, distrito de San
Isidro, Lima, representada por ta señorita Jessica Salazar Deyra, identificada con DNI N?
10632973, según poder inscrito en el asiento COO0004 de la referida partida electrónica, en
adelante EL INVERSIONISTA, en los términos siguientes:

PRIMERO: En la fecha, el Estado y el INVERSIONISTA han celebrado la Primera
Agenda al Contrato de Inversión en Exploración suscrito el 14 de noviembre de 2011, al
amparo de lo dispuesto en la Ley N” 27623 y su reglamento, aprobado por el Decreto
Supremo N” 082-2002-EF.

SEGUNDO: Por la presente, ambas partes convienen en elevar a escritura pública la
primera adenda al contrato referido en la cláusula precedente, la misma que se insertará,
conjuntamente con la Resolución Ministerial N” 028-2012-MEM/DM, publicada en el Diario
Oficial El Peruano con fecha 28 de enero de 2012, que designa al Ingeniero Edgardo Alva
como Director General de Minería.

Agregue usted, señor notario, las demás cláusulas de ley e inserte los documentos
referidos en la cláusula segunda.

Lima, 27 de abril de 2012.
A

Edgárdo Elías
DIREGAOR GENERAL DE MINERÍA

MINISTERIO DE ENERGÍA Y MINAS

>
PS
E dy
o
o

E
z
Ej

g

PRIMERA ADENDA AL. CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL
ESTADO PERUANO Y PERU MINERALS S.A.C.

Conste por el presente documento la primera Adenda al Contrato de Inversión en
Exploración que celebran, de una parte, el ESTADO PERUANO, debidamente
representado por el Director General de Minería Ingeniero Edgardo Elías Alva Bazán,
identificado con Documento Nacional de Identidad N” 06984888, autorizado por el artículo
13” del Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N? 082-2002-EF,
y modificatoria, a quien en adelante se denominará “EL ESTADO”, y, de la otra parte, la
empresa PERU MINERALS S.A.C. identificada con Registro Único de Contribuyente N*
20523276957, inscrita en la Partida Electrónica 12368503 del Registro de Personas
Jurídicas, Zona Registral N” |X, Sede Lima, de la Superintendencia Nacional de los
Registros Públicos, con domicilio en Avenida El Rosario N” 234, distrito de San Isidro,
Lima, representada por la señorita Jessica Salazar Deyra, identificada con DNI N*
10632973, según poder inscrito en el asiento CODO04 de la referida partida electrónica, a
quien en adelante se denominará “EL INVERSIONISTA”, en los términos y condiciones
siguientes:

EN, CLÁUSULA PRIMERA: Antecedentes

El INVERSIONISTA y EL ESTADO suscribieron un Contrato de Inversión en Exploración
(en adelante EL CONTRATO) con fecha 14 de noviembre de 2011.

EL INVERSIONISTA, mediante escrito N* 2149052 de fecha 07 de diciembre de 2011,
solicitó se apruebe la Modificación del Contrato de Inversión en Exploración mencionado
en el párrafo anterior.

Mediante Resolución N* D07-2012-MEM-DGM/CONT, de fecha 09 de enero de 2012, se
aprobó la modificación del Contrato de Inversión en Exploración antes citado.

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración.

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el Anexo lll del
Contrato de Inversión en Exploración suscrito con fecha 14 de noviembre de 2011.

CLÁUSULA TERCERA: Modificación del Anexo lIl del Contrato de Inversión en
Exploración.

El Anexo lIl del Contrato de Inversión en Exploración se modifica en el sentido de excluir a
la concesión minera Santa Rosita 2008, con código 01-08535-08, considerando
únicamente a las concesiones mineras: Victoadal con código 01-04360-08 y Bacata con
código 63-00073-09.
MINISTERIO DE ENERGÍA Y MINAS

CLÁUSULA CUARTA: Salvaguarda

Las partes acuerdan que todas las demás cláusulas del Contrato de Inversión en
Exploración suscrito con fecha 14 de noviembre de 2011 se mantienen vigentes, en tanto
no contradigan to dispuesto en la presente adenda.

4 Ñ En señal de conformidad, las partes suscriben el presente documento en tres copias de
igual tenor, en Lima, a los 27 días del mes de abril de 2012.

EL SIONISTA
MINISTERIO DE ENERGÍA Y MINAS

ANEXO Ill

PERU MINERALS S.A.C.

CONCESIONES MINERAS

ad MEM

NOMBRE DE LA CONCESIÓN CODIGO ÚNICO HECTÁREAS
BACATA 630007309 300
VICTOADAL 010436008 500

MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste la Segunda
Adenda del Contrato de Inversión en Exploración que celebran el ESTADO PERUANO,
debidamente representado por el Director General de Minería, Ingeniero Edgardo Elías Alva
Bazán, identificado con Documento Nacional de Identidad N* 06984888, autorizado por el
artículo 13” del Reglamento de la Ley N” 27623 y modificatoria, aprobado por Decreto
Supremo N* 082-2002-EF, con domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a
quien en adelante se denominará EL ESTADO, y de la otra parte PERU MINERALS S.A.C.
identificada con Registro Único de Contribuyente N” 20523276987, inscrita en la Partida
Electrónica 12368503 del Registro de Personas Jurídicas, Zona Registral N” IX, Sede Lima,
de la Superintendencia Nacional de los Registros Públicos, con domicilio en Avenida EL
Rosario N” 234, distrito de San Isidro, Lima, representada por la señora Jessica Salazar
Deyra, identificada con DNI N” 10632973, según poder inscrito en el Asiento C00004 de la
Partida Electrónica 12368503, a quien en adelante se le denominará “EL INVERSIONISTA”:
en los términos y condiciones siguientes:

PRIMERO.- En la fecha, EL ESTADO y EL INVERSIONISTA han celebrado la Segunda
Adenda al Contrato de Inversión en Exploración celebrado el 14 de noviembre de 2011 al
amparo de lo dispuesto en la Ley N” 27623 y su Reglamento aprobado por el Decreto
Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública la
Segunda Adenda al contrato antes mencionado, la misma que se insertará, conjuntamente
con la Resolución Ministerial N” 046-2012-MEM/DM, publicada en el Diario Oficial El Peruano
con fecha 07 de febrero de 2012, que designa al ingeniero Edgardo Elías Alva Bazán como
Director General de Minería.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 30 de julio de 2012

l

LESTADO EL SIONISTA
|
MINISTERIO DE ENERGIA Y MINAS

SEGUNDA ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL
ESTADO PERUANO Y PERU MINERALS S.A.C.

Conste por el presente documento la Segunda Adenda al Contrato de Inversión en
Exploración que celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, Ingeniero Edgardo Elias Alva Bazán, identificado con
Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”, y,

(ii) PERU MINERALS S.A.C. con Registro Único de Contribuyente N* 20523276957,
inscrita en la Partida Electrónica 12368503 del Registro de Personas Jurídicas, Zona Registral
N” IX, Sede Lima, de la Superintendencia Nacional de los Registros Públicos, con domicilio en
Avenida EL Rosario N” 234, distrito de San Isidro, Lima, debidamente representada por su
apoderada la señora Jessica Salazar Deyra, identificada con DNI N* 10632973, según poder
inscrito en el Asiento CO0004 de la Partida Electrónica 12368503, a quien en adelante se le
denominará “EL INVERSIONISTA”; en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

El ESTADO suscribió con EL INVERSIONISTA un Contrato de Inversión en
Exploración con fecha 14 de noviembre de 2011, en adelante EL CONTRATO. Por el mérito
de dicho contrato EL INVERSIONISTA se comprometió a ejecutar inversiones en exploración
en las concesiones señaladas en la cláusula 1.1. por un monto de US$ 3'206,010.00 (Tres
Millones Doscientos Seis Mil Diez y 00/100 Dólares Americanos), a ejecutarse desde el mes
de noviembre de 2011 hasta junio de 2012, en las tres concesiones mineras que aparecen en
el Anexo lil del Contrato de Inversión en Exploración.

Mediante la Primera Adenda al Contrato de Inversión en Exploración entre el Estado
Peruano y PERU MINERALS S.A.C., de fecha 27 de abril de 2012, se modificó el Contrato de
Inversión en Exploración en el sentido de excluir a la concesión minera: SANTA ROSITA
2008, código 01-05535-08, considerando únicamente a las concesiones mineras: VICTOADAL
código 01-04360-08 y BACATA código 63-00073-09

EL INVERSIONISTA, mediante Escrito N” 2188433, de fecha 09 de mayo de 2012, ha
presentado una solicitud de modificación a su Programa de Inversión con la finalidad de
modificar el monto total de la inversión comprometida así como reducir el número de
concesiones en las que se desarrolla el programa de inversiones.

La Dirección General de Minería, por Resolución N* 022-2012-EM-DGM/CONT de
fecha 26 de julio de 2012, basada en el Informe N” 359-2012-MEM-DGM/DPM, aprobó la
modificación del Programa de Inversión en Exploración de PERU MINERALS S.A.C.,
ascendiendo el nuevo monto de la inversión total a US$ 1'994,070.05 (Un Millón
Novecientos Noventa y Cuatro Mil Setenta y 05/100 Dólares Americanos), para el periodo
comprendido entre noviembre de 2011 hasta junio de 2012 y excluyéndose de la Relación de
Concesiones Mineras, Anexo lll del Contrato de Inversión en Exploración, a la concesión
minera BACATA de código: 83-00073-09.

ay

ii

AS

/

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración.

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer
párrafo del numeral 3.1 de la Cláusula Tercera, así como el Anexo | y Anexo lll del Contrato
de Inversión en Exploración suscrito con fecha 14 de noviembre de 2011.

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión en
Exploración quedará redactado en los siguientes términos:

“Por medio del presente contrato, EL INVERSIONISTA se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la Cláusula 1.1 por un monto de US$ 1'994,070.05 (Un Millón Novecientos Noventa y
Cuatro Mil Setenta y 05/100 Dólares Americanos), para el periodo comprendido entre
noviembre de 2011 hasta junio de 2012”

CLÁUSULA CUARTA: Modificación del Anexo | del Contrato de Inversión en
Exploración.

El Anexo | del Contrato de Inversión en Exploración se modifica en el sentido de
considerar que las inversiones correspondientes desde noviembre de 2011 hasta junio de
2012 ascienden a la suma total de US$ 1'994,070.05 (Un Millón Novecientos Noventa y
Cuatro Mil Setenta y 05/100 Dólares Americanos), el mismo que se adjunta.

CLÁUSULA QUINTA: Modificación del Anexo lll del Contrato de Inversión en
Exploración

El Anexo lIl del Contrato de Inversión en Exploración se modifica en el sentido de
considerar que las inversiones correspondientes se llevarán a cabo en la concesión minera:
VICTOADAL código: 01-04360-08, de acuerdo a la Relación de Concesiones Mineras que se
adjunta como Anexo lll.

CLÁUSULA QUINTA: Salvaguarda

Las partes acuerdan que todas las cláusulas del Contrato de Inversión en Exploración
suscrito con fecha 14 de noviembre de 2011 y modificado por la Primera Adenda al Contrato

an 21 de Inversión en Exploración, de fecha 27 de abril de 2012, se mantienen vigentes en tanto no
contradigan lo dispuesto en la presente adenda.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 30 días del mes de julio de 2012.

A

£ ESTADO El ERSIONISTA
'sanbes ep sopwes|

000

00008

[po 009+9 [00"009'9p. j00'000'2

presos 0399 bo 000'2 lo000'S 10'000'091 'omeJedo jeuosued Á saucca[eisur ep enuebla A pepunbes ep sore |
bo codar 0raode lao'00s" loo'00s' “HEOLeS BIUOJOJS RIDE! UORAMUNIOO USÁNIDL'SOUOIPRONLIDO 90 SOLAS]
[po 0oP EE 0007 8L . 'eOngunoJUr e seuUsisis 9p sopYuos|
[00 000'03. 0000 91

eUeIque ugtoo81oud 1 UD sopeuepe|a, soouas|

"soUBIaUd6OU A sooIagu soguves

“SOJUALUEdLLEO 8) UQEOMASUCA E] Á LO DELOJOXS ap SOPEpAno|

Nec pocor'ze pooseo» porore | 38d so4Ieeeoeu sonstmurs Á sajeueje odimbo eueunbeus 8uostad ap auodsysal|
esUa
LosoroLz pzaesost 250819 eusyes [sesos UDpmJo¡dxe E] ep sopepuyor se ved ouesozeu ccinbe A sejeumber ep ODeuLyeseD|
Aopeue 'oajugosu Á oouiog Jeusngur ofeJuou "uIoonasuc '048SIp 89 SO PyRS|
. vos! 009" 02 las'uas'0z , . UORRIOIÍYS DP sOpepIagoe se]
seas os porosa eco erre presas [used souosaosu sodyiba A SOMOJNEA 'BUBUIMbeL 90 oJOpUBUy oyueruepusue o ¿apnbiy|
Le losue'os as 00094 [po 000's l00000'8 nena eo aya
SOPEussep seuoonEe Á sojeivedso s0Jtuna, 40/prysa 'ey1onsuoo *e|1088se ep O/u9S|
P0z [pecera [py o0zT
p ocos'z 000% 000.
[osaozes po zossos NT cPLr96T prirsore
¡A E
pozeraar pozzras one ELL [bo'sLo'as
poosriss Jpoverasr 2Lzo o EAS
pozevooT — posoztez [90 O Jorzsosr

(soueousuy saJe19a uz)
ZL07 30 OINNC Y LL0Z IYEMWIAON 30

NQIDVYOldX3 N3 SINOISYJANI 30 VIAVSDONOYO

O'W'S STVYNIM Nu3d
E OX3NV

SOLDIANAS Bl
UppeBangu ap SojaJede Á SORA UL SEUISp 50 1|_ 00:99 08 PLOS
pepundes ep so>ss0| 00'00101:9059
UORORI0s 9 EOIEIOJY EsOJUNg LOS OP2zJEO| 00 90/01 1099.
EIRSEI BUEIRH 99 SOPA $84cI0810VA| 00:09:06 9266

:S3IN319 1
ANEXO III

PERÚ MINERALS S.A.C.

CONCESIÓN MINERA

NOMBRE DE CONCESION CODIGO UNICO

HECTAREAS

VICTOADAL

010436008

500

